Citation Nr: 1825300	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased portion/share of accrued benefits on behalf of the Veteran.


WITNESSES AT HEARINGS ON APPEAL

Appellants and T. R.


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  He died in March 2008.  The appellants are two of the Veteran's surviving children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appellants presented testimony before a Decision Review Officer (DRO) at the RO in August 2015.  A transcript of the hearing is of record.

The appellants also testified before the undersigned at a February 2016 Video Conference hearing.  The hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellants if further action is required on their part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure compliance with contested claims procedures. 

The law and regulations governing claims for accrued benefits state that, upon the death of a beneficiary, periodic monetary benefits to which he or she was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and, due and unpaid, are payable to certain parties.  38 U.S.C. 5121(a)(2)(B); 38 C.F.R. § 3.1000.  Claims for accrued benefits must be made within one year of the death of the Veteran.  38 U.S.C. § 5121(c) (2012); 38 C.F.R. § 3.1000(c) (2017).

Moreover, there is no mechanism under law for VA to restrict payment of the Veteran's retroactive accrued benefits to only those children who were the offspring of the spouse to whom he was legally married at the time of his death.  Rather, the applicable regulation states that where, as here, "a Nehmer class member...dies prior to receiving payment of any such benefits, VA shall pay such unpaid retroactive benefits to the first individual or entity listed below that is in existence at the time of payment."  Where the Veteran's spouse is no longer "in existence," payment shall be made to the Veteran's "child(ren), regardless of age or marital status (if more than one child exists, payment will be made in equal shares, accompanied by an explanation of the division)."  38 C.F.R. § 3.816(f) (2017).  An accompanying Note clarifies that "the term 'child' includes natural and adopted children."  Id.

In a February 2012 rating decision, the RO awarded the Veteran retroactive service-connected benefits for coronary artery disease with cardiomyopathy, which resulted in accrued benefits, as the Veteran had died in March 2008.

Since there was no evidence of an eligible surviving spouse, the Veteran's children were invited to file a claim for accrued benefits.  There is documentation of record suggesting that the Veteran had 9 children.  Specifically, a copy of the Veteran's obituary and funeral hand out states that the Veteran had 9 children (6 daughters and 3 sons).  The children were listed as follows: P. F., T. B., T. R., S. H., K. H., S. S. (also known as S. P.), B. T. H., D. H., and G. P.  This obituary further lists letters written to the Veteran, addressed as Dad, from B. T. H. and Daddy, from S. H.  
It is also noted that the Veteran's official obituary listed in the Bolivar Commercial
newspaper in March 2008 also lists the above 9 individuals as the Veteran's children.  As such, the accrued amount was divided in equal shares and each child was entitled to receive one-ninth of the total accrued payable.  

Appellants T. B. and P. F. (the Veteran's biological daughters) contend that the Veteran's accrued VA benefits should not be divided 9 ways, but rather only T. B., P. F. and claimant, T. R. (also the Veteran's biological daughter who testified at the February 2016 Board hearing) are entitled to receive a portion of the accrued benefits as the Veteran's dependent children.  See February 2016 Video Conference hearing transcript.  

In February 2014, claimed surviving child of the Veteran, B. T. H., submitted an Application for Accrued Benefits.  In May 2017, claimed surviving child of the Veteran, D. H., also submitted an Application for Accrued Benefits.  Since a grant of increased benefits to the appellants (T. B. and P. F.) and claimant, T. R., would result in a payment of a lesser benefit to the other claimed surviving children of the Veteran, including B. T. H. and D. H., who have both filed individual claims, this case qualifies as a "simultaneously contested claim."  See 38 C.F.R. § 20.3(p).

As a simultaneously contested claim, this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  See also 38 C.F.R. 
§§ 20.500-20.504, 20.713.  Under the applicable criteria, all interested parties (here, the appellants and the other claimed surviving children of the Veteran who have filed claims) must be specifically notified of the action taken by the agency of original jurisdiction (AOJ), and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100. 

Additionally, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties must be furnished a copy of the Statement of the Case (SOC).  See 38 C.F.R. § 19.101.  Further, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal must be furnished to the other contesting party (or parties) to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102.  The various procedures to be followed are outlined in the VA Adjudication Manual. See VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6. 

Moreover, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant(s) and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713.

In this appeal, the AOJ did not satisfy its obligations under the procedures relating to simultaneously contested claims.  Specifically, although all interested parties have received copies of the Statement of the Case and Supplemental Statement of the Case (SSOC), and were notified of the Video Conference hearing in February 2016, and given the opportunity to be present; the AOJ has not provided all interested parties with a copy of the June 2013 VA Form 9 from appellants, T. B. and P. F..

Therefore, the Board finds that all interested parties, including T. R. (biological daughter), B. T. H. and D. H., should be provided with the content of the Appellants' substantive appeals.  

In February 2014, claimed surviving child of the Veteran, B. T. H., submitted an Application for Accrued Benefits.  To date, the RO has not provided the claimant with individual notice regarding what is necessary to substantiate his claim or issued a decision addressing his claim.  

In May 2017, claimed surviving child of the Veteran, D. H., submitted an Application for Accrued Benefits.  In June 2017, the RO provided notice to the claimant and indicated the claim was being processed.  However, to date, the RO has not issued a decision addressing the claimant's individual claim.


Thereafter, the AOJ should follow proper contested claims procedures prior to returning the case to the Board, if warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide all interested parties, including T. R. (biological daughter), D. T. H. and B. H. with the content of the appellants' substantive appeals, following the contested claims procedures of 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2017) and VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6.

2.  Provide appropriate notice(s) and adjudicate the claims filed by B. T. H. and D. H. for accrued benefits.  Notice of the determination(s) should be sent to the appropriate parties.

3.  After conducting any additional development, readjudicate the appellants' claims for entitlement to an increased portion/share of accrued benefits.  Issue a SSOC to both the current claimants (that is, the appellants) and the other interested parties, including T. R. (biological daughter), B. T. H. and D. H., and allow the appropriate time for response.  Then, if the decision remains adverse to the appellants, return the case to the Board after an appropriate period of time is allowed for response.

The appellants have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

